 Case 3-17-12159-cjf             Doc 32   Filed 10/30/19 Entered 10/30/19 13:00:03                  Desc Main
                                          Document     Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF WISCONSIN

    IN RE:                                                                             Case Number
    Laurie B Clausen                                                                     17-12159 -13
                               Debtor

                                        NOTICE AND MOTION TO DISMISS


 Standing Chapter 13 Trustee, Mark Harring brings on this motion and respectfully represents:
     1. Debtor filed a petition for relief under chapter 13 of the United States Bankruptcy Code on
        June 15, 2017.
     2. The plan as filed is no longer feasible given the claims that have been filed and that insufficient
        attempts to resolve the situation have been made by the debtor.

        The debtor is in default under the terms of the plan in this case. The payments required by the plan
        have not been made and no showing has been made of any just cause for the default.
WHEREFORE your movant requests an order directing the dismissal of the above-captioned
chapter 13 proceeding.

PLEASE TAKE NOTICE that you must object or request a hearing on or before November 20, 2019
if you wish to contest this motion. Any objection or request for hearing that you file must be filed with the
court at the address listed below. If no objection or request for hearing is filed, the court shall grant the motion
without a hearing and the case will be dismissed.


       Dated: October 30, 2019                     /s/ Mark Harring
                                                   Standing Chapter 13 Trustee



                                              The Court's Address is:

                                                   United States Bankruptcy Court
                                                   120 N Henry
                                                   Room 340
                                                   Madison, WI 53703-2599

This copy of notice sent to:

      United States Bankruptcy Court
      120 N Henry
      Room 340
      Madison, WI 53703-2599
Case 3-17-12159-cjf         Doc 32     Filed 10/30/19 Entered 10/30/19 13:00:03                Desc Main
                                       Document     Page 2 of 2


                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF WISCONSIN

 IN RE:                                                                            Case Number
 Laurie B Clausen                                                                   17-12159-13
                         Debtor

                                          CERTIFICATE OF SERVICE

 I, Chelsey Jones, state that on October 30, 2019 I deposited in the U.S. Mail a true and correct copy of
 the notice and motion for dismissal to the following listed parties in envelopes with return addresses in
 case of non-delivery, unless parties are served via the CM/ECF System sponsored by the Court.




 United States Bankruptcy Court
 120 N Henry
 Room 340
 Madison, WI 53703-2599


 Laurie B Clausen
 16726 State Highway 131
 Gays Mills WI 54631




 I certify under penalty of perjury that the foregoing is true and correct.

 /s/ Chelsey Jones
 Office of the Standing Chapter 13 Trustee
